TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00472-CR







Ryan Burkhalter, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 99-167-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING






PER CURIAM

After accepting his guilty plea and judicial confession, the district court adjudged
appellant Ryan Burkhalter guilty of aggravated robbery.  See Tex. Penal Code Ann. § 29.03 (West
1994).  Pursuant to a plea bargain, the court assessed punishment at imprisonment for twenty
years.

The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial judge.  This document, which reflects a knowing and voluntary waiver of
the right to appeal, was signed on the day sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  The court expressly denied permission to appeal and the State has moved to
dismiss.

The motion to dismiss is granted.  The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   August 31, 1999

Do Not Publish